DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on November 8, 2022 is acknowledged.  Upon further consideration of the restriction, claims 17-18 have been rejoined.

Status of the Claims
	Claims 1-18 will be examined on the merits.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 63/093,129, filed October 16, 2020. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim 9 is dependent of claim 8 drawn to method of claim 1, further comprising after treatment with colchicine to produce a sterile Cannabis plant where the sterile Cannabis plant is triploid.  Applicants do not have support for the new limitations in the previously filed provisional application.
Therefore, the effective filing date for claim 9 is October 18, 2021.

Drawings
	The black and white drawings received on December 20, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection.
Claim 1, line 3 recite the term “four-leaf”.  “Four-leaf” is broad and have several meanings, for example, a plant with four leaflets as in Four leaf clover or four individual leaves.  The specification describes the “Four-leaf” as 4-leaf stage [0023].  It is suggested that the term “four-leaf” be replaced with --four-leaf growth stage--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midowo 2013 (retrieved from the Internet at https://autoflowering-cannabis.com/sterile-cannabis-plants/, 6 pp.)
Claims are drawn to method of producing sterile Cannabis plant by treating the first Cannabis plant with colchicine to produce a polyploid Cannabis plant and mating the polyploid Cannabis plant with the second Cannabis plant to produce sterile triploid Cannabis plant.
	Regarding claims 17-18, Midowo discloses how to produce sterile Cannabis plants by treating a normal Cannabis plant with colchicine to produce a tetraploid Cannabis plant (p. 3).  A tetraploid is an example of polyploid.  The tetraploid can be crossed with another diploid Cannabis plant to produce a sterile triploid offspring (p. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midowo 2013 (retrieved from the Internet at https://autoflowering-cannabis.com/sterile-cannabis-plants/, 6 pp.) in view of Mansouri et al (Botany and Biotechnology Chapter 17, 2017, pp. 365-383), Ranney 2006 (ResearchGate North Carolina State University, retrieved from the Internet at file:///C:/Users/jhwu/Downloads/Polyploidy_From_Evolution_to_New_Plant_Development.pdf, 137-142), Rahman et al (US 2003/0163843 A1), Ewald et al (Plant Cell Tiss Organ Cult (2009) 99:353-357) and Boudko et al (US 2019/0289804 A1).
Regarding dependent claim 18 to itself, the claim will depend on independent claim 17.
	Claims are drawn to a method of producing sterile Cannabis sativa plant with colchicine to axillary meristem of a four-leaf growth stage Cannabis plant and applying a second and third volume of colchicine solution to axillary meristem with at least a four-leaf growth stage wherein the first, second and third volumes of colchicine solution are applied within 24-hour period.  The claims are further drawn to producing sterile Cannabis plant by treating the first Cannabis plant with colchicine solution to produce a polyploid Cannabis plant and mating the polyploid Cannabis plant with a second Cannabis plant to produce a sterile triploid Cannabis plant.
	Regarding claims 1 and 17-18, the teachings of Midowo are discussed above for a method of producing sterile Cannabis sativa plants by applying colchicine solution to produce a polyploid Cannabis plant and mating the Cannabis plant with a second Cannabis plant where the sterile Cannabis plant is a sterile triploid.
	Midowo does not teach the colchicine solution is between 0.1 percent by weight and 0.9 percent by weight and applying a second and third treatment of colchicine solution to Cannabis plant within the 24 hours from first treatment. 
	Regarding claims 1-6 and 11-14, Mansouri et al teach induction of polyploidy in Cannabis sativa plants by applying colchicine to the apical meristems of growing seedling at true two type leaves (p. 369 at 17.2.2) (claim 1).  Colchicine solution is 100 µL which is within the range of 10 µL to 250 µL of 0, 0.1 and 0.2% (w/v pH 6) four times for about 24 hours at 6 h interval (claims 3, 4, 11) and 48 hours at 6 h interval was applied to apical meristems of true two leaves seedlings (p. 370).  The colchicine of 0.2% weight is between the 0.1 and 0.9 percent weight (claims 2, 5, 12, 13).  The 24 hours at 6 h interval is within the three treatments of colchicine in a 24-hour period (claims 3, 4, 11).  The 100 µL which is within the range of 10 µL to 250 µL colchicine solution (claims 6, 14).  Selection of tetraploid plants were based on leaf shape followed by stomata size, guard cells size and flower cytometry (p. 370 at 17.2.3).  The most tetraploid plants found were with 0.2% colchicine when applied to the apical meristems at 43.33% (p. 372 at 17.3.2).  Mansouri et al also teach applying 0.1% colchicine to shoot tips with the survival rate not changing when extended from 24 h to 48 h but survival rate decreased from 89.96% to 73.33% when colchicine was increased from 0.1 to 0.2% within 24 h (p. 371 bridging p. 372).
	The skilled artisan would have expected success in substituting Mansouri et al 
method of inducing polyploidy in Cannabis sativa plants for method of producing sterile Cannabis sativa plants with colchicine because Mansouri et al state that production of triploids is a way of attaining genetic sterility and producing triploids have been successfully in other plant species (p. 368, 3rd full para.)  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that polyploidy can produce sterile triploid plants.
	The claimed method requires the range of 10 µL to 250 µL colchicine solution which overlaps with the range in Mansouri et al because Mansouri et al teaches 100 µL colchicine solution.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
	Midowo and Mansouri et al do not teach treating axillary meristems of the Cannabis sativa plants.
	Regarding claims 1 and 11, Ranney teaches treating actively growing meristems with colchicine is very effective in inducing polyploidy (p. 142, 1st full para.)  Smaller axillary meristem of sub-axillary meristems is sometimes more effective (p. 142, 1st full para.)  Tetraploids crossed with a diploid will result in a triploid plant that is sterile (p. 138, 3rd para.)  Different concentrations, durations, or frequencies can be applied to meristems (p. 142, 1st full para.)  Surfactants, wetting agents and other carriers are used to enhance efficacy (p. 142, 1st full para.)  Ranney further taught that most cost effective and rapid development of sterile plants is by making polyploid plants (p. 140, 3rd para.)  Tetraploid plants can be hybridized with diploids to create sterile triploids (claims 17-18).
	The skilled artisan would have expected success in substituting Mansouri et al apical meristem for axillary meristem because Ranney teaches that polyploidy is a tool used in traditional plant breeding (p. 137, 1st para.) and axillary meristem is sometimes more effective.  The person of ordinary skill in the art would have found it obvious to make the substitution because Ranney teach that actively growing meristems are one of the easiest and effective method for applying mitotic inhibitory agents, like colchicine.
	Midowo, Mansouri et al and Ranney do not teach applying colchicine to four-leaf stage Cannabis sativa plants and cutting the apical meristem of Cannabis plant.
Regarding claims 1, 11 and 16 to axillary meristem of four-leaf stage plant, Rahman et al teach chromosome doubling by submerging Brassica regenerated shoots with 2-4 leaf stage with 0.5 % colchicine solution for 16-20 hours [0164].  The lower part of the 3-5 mm shoots was cut off and transferred to Murashige and Skoog medium for root induction (claim 16) under continuous lighting [0164].  In another experiment with branches, leaf axil was injected with colchicine solution and repeated injection of colchicine solution in intervals [0165]-[0168].
	The person of ordinary skill would have had reasonable expectation of success in selecting a 4-leaf stage because Rahman et al teaches the use of 2-4 leaf stage plant with the application of colchicine solution produced chromosome doubling.  The skilled artisan would have been motivated to use 4-leaf stage plant because Rahman et al was able to produced chromosome doubled plants [0169] and [0220].
Midowo, Mansouri et al, Ranney and Rahman et al do not teach after colchicine treatment, a sterile, triploid Cannabis plant is produced.
Regarding claims 8 and 9, Ewald et al teach induction of tetraploid and triploid poplar and black locust plants after colchicine treatment.  Shoot tips of 2 cm in length were placed in sterile Eppendorf tubes containing colchicine solution (p. 354, col. 1, 2nd para.)  The cultures were grown in 16 h photoperiod which would include 8 h of dark.  After 18 h the shoots were transferred to propagation medium (p. 354, col. 1, 2nd para.)  Table 1 shows the results from the colchicine treatment where tetraploid and triploid plants were produced.  Note specifically, triploid plant clone L447 Col 6 in Table 1.
The skilled artisan would have expected success in substituting the poplar and black locust plants for Cannabis plants because Ewald et al teach the induction of triploid plants from colchicine treatments.  Midowo teaches triploid Cannabis plant cannot produce offspring or is sterile.  Ewald et al teach triploid plants produce superior fruit quality and size in citrus and watermelon (p. 353, col. 2).  Additionally, Mansouri et al teaches the production of triploid plants is a way to achieve genetic sterility and has been successful in many plant species, such as seedless fruits and sterile phenotypes (p. 368, 3rd full para.)  Ranney also teaches that triploids are sterile (p. 140, 3rd para.)  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that colchicine treatment of Cannabis plant would produce sterile triploid plants.
Midowo, Mansouri et al, Ranney, Rahman et al and Ewald et al do not teach cutting the apical meristem of the Cannabis plant after treatment with colchicine and placing the cut apical meristem in a dark room for up to 48 hours. 
Regarding claims 10 and 16, Boudko et al teach methods for inducing polyploidy in Cannabis plant.  Axillary buds of Cannabis plant were immersed with 2.5 µM or 5.0 µM oryzalin, a dinitronaniline compound to induce polyploidy [0050] like colchicine for 24 and 48 hours prior to induction in shoot growth media (Example 3).  The explants were rinsed and placed on shoot elongation media on 16 h daylight cycle [0065] and 8 h of dark, which reads on “dark room for up to 48 hours”.  
The skilled artisan would have expected success in substituting oryzalin for colchicine as taught by Mansouri et al because Boudko et al teach the growing conditions of inducing polyploidy in Cannabis axillary buds in 8 h of darkness or for up to 48 h of darkness.  Boudko et al do not specifically cut the apical meristem because the axillary bud containing the apical meristem was previously cut and placed in at least 8 h of dark.  Rahman et al teach 3-5 mm shoots was cut off and transferred to Murashige and Skoog medium for root induction.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted to culture the explants for up to 48 h of dark and cutting the apical meristem prior to rooting.
Regarding claims 7 and 15, none of the references teach applying 50 µL colchicine solution, one of skilled in the art would have been motivated to adjust the colchicine solution as a routine experimentation for the desired results, sterile Cannabis sativa plants.  The amount of specific ingredient in the culture medium is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameter is a routine practice that would have been obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Ranney teaches methods for applying these agents vary (p. 142, 1st full para.)  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicants’ invention.
	
Conclusion
	No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661